Citation Nr: 1609002	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970 with service in the Republic of Vietnam from August 1968 to August 1969.  He died in May 2004.  The Appellant is the Veteran's surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center.  Jurisdiction remains with the Muskogee, Oklahoma RO.

The appellant's claim for service connection for cause of the Veteran's death and a claim for accrued benefits were previously before the Board in August 2015.  The Board denied entitlement to accrued benefits and remanded the claim for cause of death for further development.  This claim is now properly again before the Board for adjudication.

FINDINGS OF FACT

1.  The Veteran died in May 2004; and, his death certificate identifies the cause of death as Laennec's cirrhosis.
 
2.  At the time of his death, service connection was not in effect for any condition.

3.  The Veteran had service in Vietnam during the Vietnam Era and was exposed to herbicides.

4.  There is affirmative evidence to the contrary showing that the Veteran's DM II was not due to his presumed exposure to herbicides in Vietnam.

5.  Diabetes mellitus (DM II), pancreatitis and Laennec's cirrhosis were not present in service and are not shown to be etiologically related to service. 

6.  DM II, pancreatitis and Laennec's cirrhosis were not manifested within the first year after the Veteran completed his active service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Appellant's Application for Dependency and Indemnity Compensation, Death Pension, and Accrued benefits by a Surviving Spouse was received by VA in February 2012.  In response, she was furnished with a letter issued in April 2012, prior to the RO's initial adjudication of the claim in May 2012, which fully complied with the general notification requirements as well as Hupp.  She was also provided notice of the requirements for establishing DIC benefits under to 38 U.S.C.A. § 1318 

The duty to assist the appellant has also been satisfied.  All relevant requested and identified records, that are obtainable, have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service treatment records and his private treatment records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board notes that the appellant reported in 2012 that the Veteran was admitted at "Baptist Integris Hospital in Oklahoma City" in March 2004 and April 2004.  In that regard, the appellant stated that she would be "forwarding [these records] as soon as [she] receive[d] them."  See April 8, 2012 Statement in Support of the Claim.  The appellant did not specify how these records were pertinent to her claim.  Since the date of this correspondence, over three years have passed, and no such records were ever submitted by the appellant, nor were requests or authorizations forms submitted to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that" the duty to assist is not always a one-way street" and that a veteran cannot wait passively for help where he or she has the information essential to obtaining the evidence").  

Finally, the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). An opinion was obtained in July 2015 that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In that regard, in April 2015, this case was previously remanded in order to obtain a VA opinion addressing whether the Veteran's DM II either caused or contributed substantially or materially to cause his death and whether his cause of death (Laennec's cirrhosis) was related to a disease or injury in service.  A previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders Stegall v. West, 11 Vet. App. 268 (1998).  An adequate VA opinion was obtained in July 2015.  Therefore, the Board finds the remand orders were substantially complied with and the Board may continue with appellate review.  See D'Arie's v. Peake, 22 Vet. App. 97 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015). 

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as DM II and liver cirrhosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Background History

For clarification purposes, it is noted that at the time of the Veteran's death, he was not service connected for any disabilities.  Shortly before his death, a May 2004 rating decision denied his claims for service connection for DM II as a result of exposure to herbicides, pancreatitis as secondary to DM II, hypertension as secondary to pancreatitis, and liver disease as secondary to pancreatitis.  In pertinent part, the rationale behind the denial for DM II service connection was the treatment medical records in evidence noted only a private diagnosis for DM I and not DM II.  The Veteran received notice of his denial on May 6, 2006, no appeal or additional evidence was filed; thirteen days later the Veteran died.  That decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Thereafter, in January 2012, the appellant submitted a written request for reconsideration of the Veteran's claim for service connection for DM II.  The appellant asserted that the claim should be reconsidered based on new evidence which established that at the time of the Veteran's denial he did indeed had a diagnosis of DM II and not DM I.  In support of this assertion, she submitted a letter from the Veteran's former private physician, who first diagnosed his diabetes.  See January 18, 2012 Correspondence Dr. K. F., MD.  This physician confirmed that the Veteran's correct diagnosis was DM II as his disability was adult onset, insulin requiring, diabetes.  Id.  The appellant then filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued benefits by a Surviving Spouse in February 2012.  These claims were denied by way of a May 2012 rating decision.

Analysis

Entitlement to Service Connection for Cause of the Veteran's Death

According to the Veteran's death certificate, the primary cause of death was Laennec's cirrhosis (cirrhosis).  As noted above, at the time of his death, service connection was not in effect for any condition.

In pertinent part, the appellant asserts that the Veteran's presumed in-service exposure to Agent Orange caused his DM II and ultimately led to pancreatic damage, which combined together to cause, contribute, or hasten his death. See Statement in Support of the Claim dated in April 2012.  The appellant asserts that this "pancreatic damage and the long-term effects of diabetes significantly contributed to [the Veteran's] physical deterioration and subsequent death."  Id.; see also, 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The Board will first address the appellant's assertion of in-service incurrence of DM II. 


VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a) ) for multiple diseases including Type 2 diabetes.  Included in this presumption is DM II, also known as Type 2 diabetes mellitus or adult-onset diabetes.  38 C.F.R. § 3.309(e).  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).  However, the presumption of service connection is not absolute.

Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).  

Service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam War.  He is thereby presumed to have been exposed to herbicides during service.  With that said, as noted in the April 2015 Board remand, the Veteran's now confirmed diagnosis of DM II, is presumed to have incurred during his active service as a result of his in-service herbicide exposure.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

However, in July 2015, a VA examiner opined that the treatment medical evidence of record rebutted the presumption that the Veteran's DM II was caused by herbicide exposure.  The examiner explained that the Veteran's DM II was instead to his chronic pancreatitis.  According to the examiner, DM II is a known complication of this condition.  The examiner explained that the Veteran "had multiple calcifications in his pancreas and also [had] adult onset diabetes which [was] insulin dependent."  Additionally, the Veteran's pancreatitis was diagnosed in 1987 and predated his diabetes, which was diagnosed in the late 1990s.  The examiner also notes that his DM II was initially treated with oral medication, but over time required insulin.  

The examiner then described the typical manifestation of pancreatic diabetes.  Comparatively, these manifestations were "glucose intolerance which occurs with some frequency in chronic pancreatitis with overt diabetes mellitus usually occurring late in the course of disease."   In regards to similar treatment, the examiner noted that "diabetes[,] which develops in patients with chronic pancreatitis[,] is usually insulin requiring."  As to the Veteran's noted calcifications, the examiner stated that "patients with chronic calcifying disease, particularly those who develop early calcifications, may develop diabetes more frequently than those with chronic noncalcifying disease."  In further support of his opinion, the examiner also cited to a gastroenterological study, which espoused that the risk of diabetes seems "to be largely caused by [the] progression of [chronic pancreatitis,] because it increased by more than 3-fold after the onset of pancreatic calcifications."  

The Board finds this opinion adequate and highly probative as it incorporates the Veteran's relevant medical history within a detailed rationale discussing current clinical knowledge regarding diabetes mellitus and pancreatitis.  The opinion is likewise sufficient to rebut the presumption of service connection for DM II due to herbicide exposure.

Notwithstanding the determinations of the VA examiner, even if his DM II is determined not to be presumptively service connected; direct service connection may be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, here, direct service connection is also not warranted.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes while in service.  Specifically, three physical examinations, conducted while the Veteran was in service, note he was clinically normal.  See October 1966, December 1967 and November 1970 examination reports.  Moreover, on service separation the Veteran reported that he was "in good health."  See Report of Medical Examination dated in November 1970.  

The record also reflects that the Veteran's DM II first manifested decades after separation from service in 1970.  As to any assertions that the Veteran's DM II was present since service separation, this contention is not supported by the Veteran himself.  The record reflects that the Veteran's repeatedly reported that the onset and treatment of his diabetes began in 1995/1996.  See Application for Compensation or Pension and Statement in Support of the Claim dated in February 2004.  Reference is made to his original February 2004 claim for service connection, that noted the onset of his disability was in 1995, was witnessed and affirmed by the appellant.  The Board finds these statements made by the Veteran, and in part affirmed by the appellant, more probative than any current assertions to the contrary.  As such, the record and the Veteran's own statements, do not support a finding of the presumptive incurrence of his DM II while in service.

With that said, the Board has considered the appellant's statements that the Veteran's DM II was caused by his presumptive in-service exposure to Agent Orange.  These statements are not competent.  Evidence of the etiology of the Veteran's DM II requires medical diagnosis based on diagnostic testing, which the appellant is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Board is cognizant that the appellant's statements are competent evidence as to observable symptomatology, including weakness, weight loss and fatigue.  See Barr V. Nicholson, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, statements related to the etiology of the Veteran's DM II draw medical conclusions, which the appellant is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's DM II falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In sum, the VA examination opinion determining that the Veteran's DM II was not the result of Agent Orange exposure, but rather due to his pancreatitis, is the most probative competent clinical evidence of record.  Beyond this opinion, there is no factual basis in the record that his DM II was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after the Veteran's discharge from service in 1970.  Importantly, neither the appellant, nor her representative, has submitted a competent clinical opinion to the contrary.  The Board finds that this VA opinion, paired with post-service treatment medical records, represents "affirmative evidence to the contrary" showing what would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the Veteran's DM II was not incurred in service, to include as secondary to presumed herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection on a secondary basis also fails.  38 C.F.R. § 3.310.  The Veteran is not service connected for any disabilities, to include pancreatitis.

Having found against the Veteran's DM II being directly or presumptively service connected, the Board will know address the appellant's contentions regarding his  pancreatitis. 

The appellant contends that the Veteran's pancreatitis manifested as a result of his Agent Orange exposure in service.  Unlike DM II, pancreatitis and pancreatic diabetes, are not included as disabilities entitled to the herbicide exposure presumption for purposes of establishing service connection.  Service connection may again be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee, 34 F.3d 1039 (Fed. Cir. 1994).  

In that regard, service treatment records, including the previously discussed in-service examinations, are negative for complaints of, treatment for, or a diagnosis related to pancreatitis while in service.  

Post-service treatment records correlate the Veteran's pancreatitis with alcohol abuse and not exposure to Agent Orange.  See Norman Regional Hospital treatment records dated in March 2002.  These records note a history that the Veteran was first diagnosed with pancreatitis as a result of drinking alcohol in 1987; nearly two decades after service separation.  Id.  His pancreatitis was treated and did not reoccur until 2002.  See Faris Clinic and Norman Regional Hospital Treatment medical records dates March 2004.  Importantly, the Veteran reported that prior to his initial diagnosis in "1987, he would drink at least a pint [of alcohol] every other day for over 20 years.  He then stopped drinking and didn't start drinking again until about" 2000.  See Norman Regional Hospital treatment records dated in March 2002.  Records contemporaneous to his 2002 pancreatitis reoccurrence indicate that the Veteran continued to drink "three pints" of whiskey per week.  See Norman Regional Hospital treatment records dated in March 2002.  Id.  These records are also negative for an opinion relating his pancreatitis to herbicide exposure.

Therefore as to a medical nexus correlating the Veteran's pancreatitis to service or Agent Orange, the only competent clinical opinion of record comes from the July 2015 VA opinion.  The VA examiner found that his pancreatitis was not related to service.  In rationalizing this opinion, the examiner noted that extensive review of the Veteran's private treatment medical records indicated that his history of chronic pancreatitis had its onset in 1987 and "was secondary to heavy alcohol use."  Furthermore, these records revealed that the Veteran was found to have "a recurrence of his pancreatitis after he started drinking again in 2002."  The Board finds this opinion to be highly probative as it is based upon adequate review and discussion of the treatment medical records in evidence.

Beyond this opinion the record is silent as to another competent medical opinion which correlates the Veteran's pancreatitis to service or in-service exposure to Agent Orange.  Again, the Board has considered the appellant's statements that the Veteran's pancreatitis was related to herbicide exposure during active service.  However, for the same reasons as discussed above, these statements are not competent.  See Kahana, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 137.

Thus, the most probative competent medical evidence of record reflects that the Veteran's pancreatitis was due to alcohol abuse and not Agent Orange exposure.  Importantly, the VA examination opinion and treatment medical records document the Veteran's protracted history of alcohol abuse in relation to his pancreatitis.  Comparatively, the appellant has provided no other evidence, but her own lay statements to support her assertion that pancreatitis was the result of in-service herbicide exposure.  She is not competent to provide such an opinion.  Consequently, pancreatitis is not shown to have been incurred in service.

There is a suggestion in the record that the Veteran's alcohol abuse started during his active service.  However, service connection on a direct basis for alcohol dependence is precluded as a matter of law.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board will next address direct service connection for the Veteran's listed immediate cause of death, Laennec's cirrhosis.  The appellant asserts that as a result of the Veteran's exposure to Agent Orange he developed complications which ultimately led, or contributed, to his cause of death.  See Correspondence dated in August 2015.

As an initial matter, Laennec's cirrhosis is not included as a disability entitled to the herbicide exposure presumption for purposes of establishing service connection.  Nonetheless, service connection may be established through a showing that the disease was in fact "incurred" during service.  See Combee, 34 F.3d 1039 (Fed. Cir. 1994). 

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to cirrhosis while in service.  Additionally, as stated above, on service separation the Veteran reported that he was "in good health."  See Report of Medical Examination dated in November 1970.  Nonetheless, cirrhosis of the liver is considered a chronic disorder, as such it can be presumed to have incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.303(b), 3.307(a)(3), 3.309(a).  However, post-service treatment records rebut the presumption of incurrence in service, as his cirrhosis was first demonstrated and treated decades after service separation.  See February 19, 2003- December 18, 2003 Norman Regional Hospital treatment records (indicating evidence of "possible cirrhosis" then "presumed cirrhosis").  See 38 C.F.R. §§ 3.307, 3.309(a).

Therefore, the only other manner of establishing service connection for cause of the Veteran's death, is if there is competent clinical evidence of a medical nexus associating the Veteran's cause of death with service.

As discussed above, the Veteran's death certificate stated that his immediate cause of death was Laennec's cirrhosis.  Also of record, is a discharge summary, prepared on the date of the Veteran's death, by his private physician Dr. F.  See May 19, 2004 Norman Regional Hospital record.  Dr. F.'s summary further specifies that the cause of the Veteran's "death [was] secondary to hepatic encephalopathy and hepatic cirrhosis."  No indication of the cause of death being related to herbicide exposure or service is noted.  The Board finds this opinion as to the cause of death, highly probative as the record reflects Dr. F. was the attending physician on the date of the Veteran's death and was also one of his primary care physicians.  See Faris Clinic records dated in 2000 and 2004.  Thereby these records illustrate, that Dr. F. had intimate knowledge of the Veteran's condition throughout the pendency of his cirrhosis' manifestation and treatment.  

Paired with this determination, is the July 2015 VA examiner opinion.  The examiner states, that based on the medical evidence of record, the Veteran's "death was secondary to end stage liver disease and cirrhosis and heaptic [sic] encephalopathy which is not related to service."  In pertinent part, the examiner rationalizes this opinion, by referencing the progression of the Veteran's worsening conditions, as noted by his private doctors up until his death.  The Board also finds this opinion to be probative, and based upon adequate discussion and rationalization of the treatment medical evidence of record.

Here it is acknowledged that this examiner incorrectly noted the date of the Veteran's death as May 24, 2004.  However, this notation will be considered a topographical error as the remainder of the examination opinion reflects extensive knowledge of the Veteran's treatment medical records and overall medical history.

The only evidence remaining, in support of the appellants claim are her own lay statements that the cause of the Veteran's death was related to herbicide exposure during active service.  Included within these statements, are the appellant's arguments that Dr. F's aforementioned May 2004 discharged summary evidenced a nexus between the Veteran's DM II, pancreatitis and his cause of death.  See Statement in Support of the Claim dated on April 12, 2012.  Specifically, the appellant asserts that this document indicates the Veteran's death was "secondary to hepatic encephalopathy and hepatic cirrhosis, Type I (insulin dependent) diabetes, and chronic pancreatitis."  Id.  

For clarification purposes, it is noted that this record distinguishably separates the notation that the Veteran's cause of death was "secondary to hepatic encephalopathy and hepatic cirrhosis," from all other listed conditions including: Type I diabetes, chronic pancreatitis, history of psoriasis and history of gout.  More importantly, none of these other conditions are service connected.  Neither the appellant, nor her representative, has submitted competent medical evidence of record that establishes these conditions were incurred in service.  For the reasons previously discussed, although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Therefore the Board does not consider her statements as evidence establishing a link between service and the Veteran's reported cause of death. 

Thus, the most probative competent medical evidence of evidence, including VA treatment medical records and the July 2015 VA opinion, reflects that the Veteran's cause of death was not caused by a disorder incurred in or aggravated by service.  

Accordingly, service connection for the cause of Veteran's death is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's diabetes mellitus type II, pancreatitis, or Laennec's cirrhosis were caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC under the provisions of 38 U.S.C.A. § 1318.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


